Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-5 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical device that includes an optical modulator formed on an optical IC (Integrated Circuit) chip shaped like a rectangle or a parallelogram, wherein the optical modulator comprises: an interferometer that includes an optical waveguide formed in a direction from a first edge to a second edge of the optical IC chip, the first edge being in parallel to the second edge, wiring patterns that are formed parallel to the optical waveguide, a first polymer pattern; a second polymer pattern that is connected to the first polymer pattern and formed on the optical waveguide without overlapping the wiring patterns; in combination with the other recited limitations in the claim. 
Claims 2-5 are allowable as dependent upon claim 1.
Prior art reference Chandonnet et al. (5,729,641; “Chandonnet”) is the closest prior art of record in this application. However, Chandonnet fails to disclose the waveguide, wiring, and polymer pattern configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883